Citation Nr: 0725387	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  02-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to Department of Veterans 
Affairs (VA) death benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from January 1951 to November 
1953.  He died in July 1998.  The appellant and the veteran 
were married in September 1983, and there is no evidence of a 
divorce.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 determination by the above VA 
Regional Office (RO), that the appellant is not entitled to 
VA death benefits as a surviving spouse of the veteran.

The Board remanded the case in July 2003, and again in 
September 2004, for appropriate notice and development 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).  The case now returns to 
the Board for final appellate review.  


FINDINGS OF FACT

1.  The appellant did not continuously cohabit with the 
veteran until his death.  

2.  The appellant was at fault in separating from the veteran 
prior to his death.
 

CONCLUSION OF LAW

The appellant does not qualify for recognition as the 
surviving spouse of the veteran.  38 U.S.C.A. § 101(3) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.53 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the appealed 
claim was provided by October 2003 and October 2005 letters.  
These letters were followed by issuance of Supplemental 
Statements of the Case (SSOCs) in June 2004 and February 
2007.  Even if, as here, VCAA notice was not completed until 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or an 
SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the letters of October 2003 and October 2005, the RO 
informed the appellant of its duty to assist her under the 
VCAA in substantiating her attempt to achieve recognition as 
the veteran's surviving spouse in support of a dependency and 
indemnity compensation (DIC) claim, and the effect of this 
duty upon her claim of entitlement to recognition as the 
surviving spouse.  The letters informed of the bases of 
review for the question of a surviving spouse status.  Also 
by these letters, the appellant was requested to submit 
evidence she might have, in furtherance of her attempt to 
achieve recognition as the surviving spouse for VA benefits 
purposes.  She was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

Further, the letters sent to the appellant requested that she 
advise of any VA and/or private medical sources of evidence 
pertinent to her claim, and to provide necessary 
authorization to obtain those records.  They requested 
evidence pertinent to the questions of continuous 
cohabitation until the veteran's death, and to any evidence 
indicating that they had not separated physically or in terms 
of their marital relationship, in support of the claim.  See 
38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.  VA 
appropriately attempted to obtain indicated records, and duly 
informed the appellant of deficiencies in contact information 
precluding requesting evidence from indicated private 
sources.  VA also informed the appellant of evidence obtained 
and considered in the case, including by issued SSOCs.

There is evidence of record regarding current or past 
homelessness of the appellant, and thus the VA has a 
heightened duty to assist.  VA has accordingly labored to 
further assist the appellant in development of her claim.  
The Board remanded the case twice, in July 2003 and again in 
September 2004.  Both remands were to assure appropriate 
compliance with the duty to notify and assist the appellant 
under the VCAA.  In the latter remand, the Board required 
that notice letters be sent to her most recent places of 
residence as shown in the file.  This was done by the RO, 
with appropriate VCAA notice in October 2005.  The appellant 
indicated, by subsequent responsive statements and 
authorizations to release medical records, that she was 
receiving letters from the VA. 

The case is notable, as discussed below, for the appellant's 
failure to submit corroborating evidence in support of her 
contentions of continued cohabitation, or even continued 
contact, with the veteran between 1992 and his death in July 
1998.  However, with regard to this failure to produce 
corroborating evidence to support her claim, as well as with 
regard to her alleged reported status as intermittently 
homeless and intermittently hospitalized for mental disorders 
(for neither of which contentions she has submitted 
supportive evidence), the Board notes that the duty to assist 
in the development and adjudication of a claim is not a one-
way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If an appellant wishes help, she cannot passively 
wait for it in circumstances where she may or should have 
evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The appellant and her authorized representative were afforded 
appropriate opportunity to address the claim, and did so by 
written submissions.  The appellant declined the opportunity 
of a hearing, including by failing to check a box on a VA 
Form 9 submitted in March 2002 which would have served to 
request a hearing.  There is no indication that the appellant 
expressed a further desire to address her claim that has not 
been fulfilled.  The appellant has presented and 
appropriately authorized no avenues of evidentiary 
development which the RO has not pursued by appropriate 
query.  


By the aforementioned June 2004 and February 2007 SSOCs, the 
appellant was informed of evidence obtained in furtherance of 
her claim and evidence that may yet further her claim.  These 
"post-decisional" documents issued subsequent to the issued 
VCAA notice letters meet the requirements for adequate VCAA 
notice.  Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the 
recognition of status as a surviving spouse of the veteran is 
herein denied, claims for compensation and any associated 
downstream issues are moot.  Moreover, the Dingess provisions 
were provided to the appellant in the February 2007 SSOC.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Claim for Recognition as Veteran's Surviving Spouse for
VA Benefits Purposes

The appellant contends, in effect, that she was not legally 
separated from her husband, the veteran, prior to his death, 
and that she should be deemed to have continuously cohabited 
with the veteran up until his death because they were not 
physically separated through any fault of her own.  She 
contends that she should therefore be recognized as his 
surviving spouse for purposes of entitlement to VA benefits.  
The Board concludes, however, that the weight of the evidence 
is against recognition of the appellant as the surviving 
spouse of the veteran, as explained below.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.

Governing law provides that dependency and indemnity 
compensation may be paid to the surviving spouse of a veteran 
if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 
1311, 1318, 1541.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).
  
If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions 
made during the life of the veteran on issues subsequently 
involved in the application of this section. 

A recitation of the relevant evidence and analysis follows.  

A marriage certificate documents the appellant's marriage to 
the veteran in September 1983.  A death certificate documents 
the veteran's death in July 1998.  

In a February 1992 VA Form 21-0516, Improved Pension 
Eligibility Verification Report (Veteran with Spouse), signed 
by the veteran, a box indicating "Married -living with 
spouse" was checked, though the veteran also then reported 
entering a nursing home in October 1991.  

In a statement signed in March 1993, the veteran informed as 
follows:  "Also I wish to advise you my spouse and I 
separated in about February 1992.  We do not have a legal 
separation as far as I know - I do not know [her] 
whereabouts."

In a VA Form 21-0515-1, Improved Pension Eligibility 
Verification Report (Veteran with No Dependents), signed by 
the veteran in April 1993, a box indicating "Married - Not 
living with spouse" was checked, with a date of separation 
listed as "about Feb[ruary] [19]92."  

The veteran also made statements and submitted evidence in 
1993 indicating that his son had for a time taken physical 
custody of him, and that this son was criminally charged with 
wrongdoing concerning this care and custody.  While the 
appellant has averred that the veteran was placed in a 
nursing home in part due to actions of this son, the Board 
finds that the weight of the evidence is to the effect that 
actions or inactions of this son are not ultimately material 
to the determination in this case.  

In an April 1993 letter to the veteran, VA asked for the date 
from he considered himself to have been estranged from his 
spouse.  In a statement dated in May 1993 and signed by the 
veteran, he stated he could not recall exactly when he and 
his wife were separated, but estimated that they were 
separated in February 1992, noting that he had made this 
estimate in his last submitted statement.  

In a June 1993 letter, VA informed the veteran that his 
benefits were being adjusted based on removal of his spouse 
from the running award, effective March 1, 1992.  The veteran 
petitioned for waiver of an overpayment thereby created, but 
did not change his statement that he and the appellant were 
separated.  Rather, a VA Form 20-5655, Financial Status 
Report, dated in July 1993, signed by the veteran's daughter, 
again listed the veteran's marital status as "separated".  
A statement dated in July 1993, signed by the same daughter, 
reported that the veteran could not care for himself, that 
his spouse had left him in February 1992 (his best guess as 
to the date), and that he did not know of her whereabouts.  

In a VA Form 9 submitted in March 2002, the appellant 
contended that "we", apparently implying the appellant and 
the veteran by mutual agreement, had placed the veteran in a 
nursing home because at the time the veteran's step-son was 
breaking into their home, ransacking it, and stealing 
furniture and any other valuables, and due to the veteran's 
"degeneration mostly due to his Parkinson's disease . . . I 
felt unable to care for him alone."

The Board does not question the necessity of placing the 
veteran in a nursing home, based on the appellant's 
contention that she could no longer care for him by herself.  
This does not suggest abandonment, but only the tragic 
circumstances resulting from the degenerative condition of 
the veteran.  Thus, the Board considers the initial placement 
of the veteran in the nursing home to meet the criteria of 
38 C.F.R. § 3.53(b) (2006), as a separation effectively by 
mutual consent, without a showing of an intent of the 
appellant to desert the veteran, and therefore not breaking 
the continuity of cohabitation as required under 38 C.F.R. 
§ 3.50 for preservation of spousal (and, ultimately, 
surviving spouse) status.

However, the Board cannot but conclude from the appellant's 
failure to visit the veteran with any regularity thereafter, 
such that the veteran in 1993 considered them to be 
separated, with no indication from the veteran at that point 
that this was by any means a temporary separation or a 
separation which he had chosen.  The Board considers this 
failure to make regular contact with the veteran, though he 
was in a nursing home and suffering progressive debilitation 
from Parkinson's disease, to amount to the appellant's 
abandonment or desertion of the veteran, and thus to have 
reflected fault on her part, breaking the continuity of 
cohabitation.  38 C.F.R. §§ 3.50(b)(1), 3.53(a).  

The claims file is devoid of any evidence that the appellant 
visited the veteran following their reported separation in 
February 1992, beyond her own contentions.  She stated in 
December 2004, "I did visit him occasionally as I could, 
that is when my in and out incarceration [sic] at three 
different mental health facilities allowed during [the 
veteran's] stay in the nursing home."  She then also stated, 
"It was never my intention to abandon [the veteran], I spent 
many days trying to find a solution more self-manageable 
[sic] than a nursing home."
 
The appellant contends that she and the veteran had used the 
term "separated" in filings with the VA to mean that they 
were not living together, yet they still did not consider 
themselves separated from each other in terms of a marital 
separation, prior to the veteran's death.  However, the Board 
finds that the weight of the evidence is in opposition to 
this contention.  No evidence arising from the veteran or the 
appellant or from any other source while the veteran was yet 
alive supports the conclusion that their separation was 
anything other than a permanent marital separation.  More so, 
as discussed, the weight of the evidence, including 
particularly filings from the veteran and his daughter in 
1993, indicate desertion of the veteran by the appellant.  
These filings show a belief by the veteran at that time that 
the veteran and the appellant were separated due to actions 
of the appellant, which actions apparently included not 
visiting the veteran, not expressing any intent to remain 
with the veteran, and not informing the veteran or his 
daughter of her whereabouts.  The appellant's failure to 
provide so much as a means of contacting her, if true, cannot 
be interpreted otherwise than as willful abandonment, or 
desertion.  The weight of the evidence, including both the 
filings of the veteran and his daughter and some of the 
appellant's own statements, leads the Board to conclude that 
this desertion did occur and was not repaired by any 
reconciliation or return of the appellant to care for, look 
after, or even visit the veteran.  

In submitted statements, the appellant has made several 
allegations to justify her failure to visit or maintain 
contact with the veteran, including that she was at times 
homeless, that she had to take a job in a different city to 
support herself, that she did not drive and so could not get 
to the care facility, and that she was in and out of mental 
care facilities herself.  All these attempts at 
justifications or excuses for not visiting the veteran 
strongly support the conclusion that the appellant failed to 
make further visits with the veteran beginning some time in 
1992.  Either financial incapacity with separation by a great 
distance, or impairing mental illness suffered by the 
appellant, could be an acceptable reason for her not having 
visited the veteran with any frequency beginning in 1992, 
after his placement in a nursing home.  However, the 
appellant has provided no corroborating evidence that 
financial hardship, homelessness, mental illness, or 
hospitalization for mental illness precluded her from 
visiting the veteran.  She has also provided no corroborating 
evidence that she made any visits from approximately February 
1992 (when the veteran considered them to have been 
separated) and his death over four years later. 

It is notable that from the time of their estimated 
separation in February 1992 until the time of the veteran's 
death, there is no record of the appellant contacting VA in 
furtherance of any claim or interest of the veteran, or any 
claim or interest of her own as a spouse of the veteran, and 
no record of her otherwise contacting the veteran or the 
veteran's daughter.  Her first submission to the VA came in 
the form of an Application for Dependency and Indemnity 
Compensation Benefits, VA Form 21-534, submitted in November 
2000, over two years after the veteran's death in July 1998.  
Also notable is the appellant's failure to present a 
statement by any person working at a nursing home, or from 
any other witness, to support her contention of having 
visited her husband between 1992 and his death in 1998.  

In that November 2000 claim, the appellant stated the 
following: "August 1991 I found [the veteran] to[o] advanced 
in his illness to care for singly and had extreme difficulty 
with his actions and those of his youngest son, when [the 
veteran] was in a nursing home and I visited, he got 
hyperactive actions and I felt it better not to visit him 
often, after 1992.  I also received trouble staying alone in 
my own life.  I did feel the nursing home was needed."  
Notably, the appellant did not state therein that a physician 
had advised that it was best she limit her visits with the 
veteran.  Rather, she states merely, "I felt it better."  
Regardless of her personal reasons for reducing her visits to 
her husband (or indeed, as other evidence indicates, ceasing 
those visits), the appellant has conceded that it was her 
choice.  

The Board concludes that the weight of the evidence - 
including the veteran's and his daughter's statements and 
filings in 1993 informing that he and the appellant were 
separated in 1992 and her whereabouts were unknown, the 
appellant's failure to present any evidence of contact with 
the veteran from 1992 through 1998, the appellant's own 
statements regarding her failure to visit her spouse (with 
numerous justifications and excuses given for that failure), 
the appellant's failure to present any evidence to support 
those alleged justifications and excuses for failure to visit 
her spouse, and the appellant's failure to file a DIC claim 
for over two years after the veteran's death - is against the 
appellant's contention that she maintained her marriage with 
her husband in any manner between 1992 and 1998.  The Board 
thereby concludes that the preponderance of the evidence is 
to the effect that appellant was at fault in deserting her 
husband in 1992, this was not due to the misconduct of, or 
procured by, the veteran, and it did not constitute a 
temporary separation under 38 C.F.R. § 3.53(a).  38 C.F.R. 
§§ 3.50(b)(1), 3.53(a).

Accordingly, the preponderance of the evidence is against 
recognition of the appellant as the surviving spouse of the 
veteran for VA purposes, based upon her being at fault in not 
living with him continuously until his death.  38 C.F.R. 
§ 3.50.  

While it is true that the statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information, 38 C.F.R. § 3.53(b), 
contradictory information, as discussed, is amply presented 
in the record.  Because the weight of the evidence shows that 
the appellant abandoned the veteran and did not make efforts 
to maintain their marriage, our finding is that they were 
separated in 1992 due to the appellant's fault.  The 
appellant's excuses or justifications presented years after 
the fact, without corroborating evidence, are not found to 
undo that abandonment.  In contrast, had the appellant 
maintained regular visits with the veteran to the extent that 
was feasible, even though she may have had financial hardship 
and even though he needed to be placed in a nursing care 
facility, the separation could have been considered not due 
to the fault of the appellant.  Plainly, however, the weight 
of the evidence is against any showing that she made such 
efforts.  

The Court of Appeals for Veterans Claims has held that 38 
U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) present a two-
part test to determine whether a spouse can be deemed to have 
continuously cohabited with a veteran even if a separation 
has occurred.  Gregory v. Brown, 5 Vet. App. 108 (1993).  
First, the spouse must be free of fault in the initial 
separation.  Second, the separation must have been procured 
by the veteran or due to his misconduct. The Court found that 
the "without fault" requirement of the law is not a 
continuing one.  Rather, the finding of whether a party was 
at fault or without fault is to be determined on the basis of 
an analysis of the conduct at the time of separation.  See 38 
C.F.R. § 3.53(a)

While this test is not a perfect fit for the facts at issue, 
owing to the absence of a precise point in time of 
separation, the Board considers this test, and finds that the 
appellant fails to secure a status as a surviving spouse when 
it is properly applied.  In this case, the time of the 
initial separation was not when the veteran was first placed 
in a nursing home.  As discussed above, that initial 
placement in the nursing home, out of necessity and for the 
health of the veteran, did not break the continuity of 
cohabitation for VA purposes.  38 C.F.R. § 353 (b).  The 
separation occurred when the appellant willfully abandoned, 
or deserted, the veteran while he was in the nursing home.  
Applying the test, the weight of the evidence shows (as the 
Board has already determined) that the appellant was at fault 
in the initial separation, and that this separation was not 
procured by the veteran or due to his misconduct.  Thus, the 
appellant cannot be deemed to have continuously cohabited 
with the veteran continuously until his death.  38 C.F.R. § 
3.50(b)(1); Gregory.

Accordingly, because the preponderance of the evidence is 
against the appellant's request for recognition as a 
surviving spouse of the veteran, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


